IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00065-CR

                       EX PARTE SALVADOR ZAVALA



                              From the County Court
                              Navarro County, Texas
                               Trial Court No. 52,611


                                       ORDER


      Salvador Zavala appears to contend in his Motion for Rehearing that we should

have granted his motion for an out of time appeal.           Appellate courts have no

authorization by law, and thus, no jurisdiction, to grant an out of time notice of appeal.

Abbott v. State, 271 S.W.3d 694, 696-697 (Tex. Crim. App. 2008) (“The standard for

determining jurisdiction is … whether the appeal is authorized by law.”). Because we

have no jurisdiction to grant an out of time appeal, the most liberal construction we

could give Zavala’s pro se motion was as a motion to extend the time in which to file a

notice of appeal. But, as we held, as a motion to extend the time in which to file his

notice of appeal, the motion was untimely; thus, we had no jurisdiction to grant relief.
Ex parte Zavala, 10-14-00065-CR, 2014 Tex. App. LEXIS 3381 (Tex. App.—Waco Mar. 27,

2014, no pet. h.) (not designated for publication); See also Wallace v. State, 10-07-00041-

CR, 2007 Tex. App. LEXIS 3203, *2-3 (Tex. App.—Waco Apr. 25, 2007, no pet.) (not

designated for publication) (“We have no jurisdiction over an appeal where the notice is

untimely. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If an appeal is not

timely perfected, a court of appeals does not obtain jurisdiction to address the merits of

the appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). Under those

circumstances we can take no action other than to dismiss the appeal. Id.”).

       Accordingly, Zavala’s motion for rehearing is denied.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed April 24, 2014
Do not publish




Ex parte Zavala                                                                      Page 2